EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yu-Te Chen on June 9, 2022.
The application has been amended as follows: 
In the specification
Amend the title as follows:
Plate Heat Exchanger with Inlet Distributor 

In the claims
This application is in condition for allowance except for the presence of claims 4-5 directed to species non-elected without traverse.  Accordingly, claims 4-5 have been cancelled.

1. (Amended) A plate heat exchanger, comprising an inlet distributor and a plate set having plates disposed in interval and face to face, wherein a fluid channel is formed between each two adjacent plates of the plate set, and each of the plates has a plurality of first fluid openings and second fluid openings configured to form a plurality of inlet channels and a plurality of outlet channels for at least one fluid to alternatively flow into and out of the fluid channels for performing heat exchange, wherein the inlet distributor comprises:
a collecting pipe mounted on an inlet end of one of the plurality of inlet channels, and comprising a pipeline formed in the inside thereof and configured to flow the at least one fluid; and
a plurality of horizontal partition plates having an end disposed on an inner wall of the pipeline, and an other end coaxially extended partially into plurality of horizontal partition plates corresponding in position to some of the fluid channels are configured to separate liquid and vapor of the at least one fluid flowing through a space between the plurality of horizontal partition plates and the collecting pipe, and guide the vapor, along the plurality of horizontal partition plates, to the fluid channels in different positions away from the inlet end;
wherein the s in a vertical direction, and the plurality of horizontal partition plates partition the pipeline to form a plurality of openings having different areas and configured to flow the at least one fluid, and lengths of the plurality of horizontal partition plates are sequentially increased from top to bottom, and layer by layer.  

3. (Amended) The plate heat exchanger according to claim 1, wherein the plurality of horizontal partition plates include lower than a maximal interval between the lower horizontal partition plate and the pipeline wall in a vertical direction.  

9. (Amended) The plate heat exchanger according to claim 1, wherein the plurality of horizontal partition plates are s.  

10. (Amended) The plate heat exchanger inlet distributor according to claim 9,wherein the plurality of horizontal partition plates are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763